

113 HR 1846 : Lower East Side Tenement National Historic Site Amendments Act
U.S. House of Representatives
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 1846IN THE SENATE OF THE UNITED STATESDecember 9, 2013Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo amend the Act establishing the Lower East Side Tenement National Historic Site, and for other purposes.1.Short titleThis Act may be cited as the Lower East Side Tenement National Historic Site Amendments Act.2.AmendmentsPublic Law 105–378 is amended—(1)in section 101(a)—(A)in paragraph (4), by striking the Lower East Side Tenement at 97 Orchard Street in New York City is an outstanding survivor and inserting the Lower East Side Tenements at 97 and 103 Orchard Street in New York City are outstanding survivors; and(B)in paragraph (5), by striking the Lower East Side Tenement is and inserting the Lower East Side Tenements are;(2)in section 102—(A)in paragraph (1), by striking Lower East Side Tenement found at 97 Orchard Street and inserting Lower East Side Tenements found at 97 and 103 Orchard Street; and(B)in paragraph (2), by striking which owns and operates the tenement building at 97 Orchard Street and inserting which owns and operates the tenement buildings at 97 and 103 Orchard Street;(3)in section 103(a), by striking the Lower East Side Tenement at 97 Orchard Street, in the City of New York, State of New York, is designated and inserting the Lower East Side Tenements at 97 and 103 Orchard Street, in the City of New York, State of New York, are designated; and(4)in section 104(d), by striking the property at 97 Orchard Street and inserting the properties at 97 and 103 Orchard Street.Passed the House of Representatives December 3, 2013.Karen L. Haas,Clerk